 I would first like to express ray delegation's warm congratulations to Ambassador Chouchury on his election to the presidency of the forty-first session of the United Nations General Assembly. This great honor paid to him is undoubtedly also a well-deserved tribute to the Republic of Bangladesh, which has constantly endorsed and actively promoted the United Nations aims of peace and co-operation.
I also wish to convey to Mr. Jaime de Pinies, his predecessor, our congratulations on his brilliant performance as President of the last session.
It is a great honor for roe to speak in this august Assembly on behalf of a people which, with exemplary courage and at enormous sacrifice, has just brought to an end the long night of oppression that descended upon Haiti almost 30 years ago.
(today, the freedom won by rebellion is being consolidated through dialog. The people, too long overlooked, fully intends to take charge of its destiny and, under the leadership of the National Governing Council, which wishes to act as the executor of the will of the people, the normalization of life is continuing. we have undertaken a coherent, realistic program of action, aimed primarily at establishing democracy cm a solid foundation that will preclude any attempt to bring back tyranny. It provides for reforms to promote and guarantee the functioning of authentic democracy based on the participation and consent of the governed and strict respect for their fundamental rights in full accordance with the purposes and principles of the united Nations Charter.
In pursuit of this program, a political time-table has been drawn up with specific dates for the different stages that should lead, in November 1987, to free and fair elections and, in February 1988, to the establishment of a democratic Government in keeping with the aspirations of the Haitian people.
Political prisoners, without exception, have been freed} there has been a mass return of exiles of all political persuasions; and the many decrees which in the past had unjustly robbed many of our countrymen of their nationality and goods have been repealed.
At the same time, new legislation has been enacted on the formation of political parties, freedom of the press, and the establishment of a Constituent Assembly with the task of preparing a new, fundamentally democratic constitution by the end of 1986.
Also, an election, for the first tine, of rural administrative councils has provided an essential stage in the prograssse of action designed to encourage the rural masses to participate actively in the nation's life from henceforth.
Furthermore, the Haitian Government is keenly aware of the need for large-scale action to deal with the grave economic and social problems inherited from the former regime and to promote the structural changes that will make it possible to meet the expectations of the people. In this regard, the President of the National Governing Council, Lieutenant-General Henri Namphy, recently made the following statements
"What we must do is lay the foundations of healthy political democracy and bring about a significant and lasting trans for nation of the living conditions of 6 million Haitians, 75 per cent of whom live below the absolute poverty threshold."
Thus, the Government has resolutely embarked on the task of bringing about the necessary changes for the sound mid effective management of the national economy and public finances and to create the conditions needed for sustained development. Of course the main effort must be a national effort, although we must not underestimate the assistance that the international coEsnunity is giving us in one form or another.
Indeed, we attach the greatest possible importance to the praiseworthy and persevering efforts of Mr. Javier Perez de Cuellar, the United Nations Secretary-General, in terms of the mandate entrusted to him by the General Assembly to mobilize and co-ordinate for the benefit of the Republic of Haiti a substantial flew of aid which will make it possible for Haiti to overcome the structural obstacles and adverse conditions that stand in the way of its social and economic development. My delegation wishes to take this occasion to pay him a special tribute for those efforts.
The Haitian Government is also pleased to note the understanding that has been shown in various organs and institutions of the united Nations system and the constructive attitude of Member States, which have spontaneously come forward to co-operate with us in a spirit of solidarity with Haiti and its people.
This co-operation will certainly hasten the advent of the just and democratic society we so earnestly desire.
It is in a context of violence and disturbing decline in the level of international relations that the forty-first session of the General Assembly is meeting. The Organization's repeated appeals to Member States to refrain from the threat or use of force in international relations have gone largely unheeded. Today, no part of the world is untouched by the crisis situation created by evermore numerous sources of conflict. Reaffirming its faith in our Organization, the Republic of Haiti, in the light of the ideals and principles of the Charter, wishes to clarify its position on the principal problems of international peace and security.
The situation in southern Africa is marked by the persistence of two major challenges: the sorry question of apartheid and the 20-year-long illegal occupation of Namibia.
Resorting to unprecedented oppression that has already caused more than 2,000 deaths over the past 18 months, the white majority persists in imposing its will on the black majority, the Coloreds and front-line countries; in addition, it refuses to leave Namibia, notwithstanding the demands of the United Nations.
Nothing, therefore, could be more natural than for our Organization to take the lead and in using law, logic and common sense to oppose brute force in the service of blind passion, selfish interests and unwholesome prejudice. If, in the case of this conflict as in the case of so many others, its efforts have not yet met with success, that is due in large part to the collusion between South Africa and certain Governments that claim to oppose apartheid but at the same time refuse to match their words by deeds. The magnitude of that undisguised complicity is evidenced by their actions in the Security Council, which have resulted in protecting Pretoria so far from comprehensive mandatory sanctions, which are the only means of facilitating a peaceful negotiated solution.
None the less, we have been encouraged by the determination of the Namibian and South African peoples, which, under the leadership, respectively, of the South West Africa People's Organization (SHAPO) and the South African liberation movements, are struggling by all possible means to put an end to what could be described as the scandal of this last part of the century.
Nearer home, in Central America, the situation remains critical. For Haiti, which has made non-intervention, non-interference and the right of peoples to self-determination the bases of its foreign policy, the efforts of the Contadora Group provide the best chance of a comprehensive peaceful solution. They deserve our whole-hearted support.
With regard to the conflict over the Malvinas, as we call them, we remain concerned at the absence of practical results. Our position is that reflected in resolution 40/21, adopted at the last session of the General Assembly, of which we were a sponsor. In essence, that resolution called for the resumption of negotiations between Argentina and the United Kingdom, without pre-conditions.
Equally alarming for the international community are the situations in Afghanistan and Kampuchea, where the presence of foreign forces of occupation poses a threat to regional peace and stability, damages efforts towards co-operation and compromises opportunities for development. Notwithstanding the opinion of the vast majority of the international community and the unflagging efforts of the Secretary-General, no progress has been made towards political settlements that would end the indescribable sufferings of the Afghan and Kampuchean peoples.
Jealous of its independence, Haiti has always opposed and will continue to oppose foreign intervention and occupation of any kind. We reaffirm our opposition to the presence of occupation forces, the withdrawal of which is the essential factor in creating conditions conducive to negotiated solutions that recognize the sovereignty, independence and non-aligned status of Afghanistan and Kampuchea.
Still with regard to Asia, the Government of the Republic of Haiti is following with attention the moves towards the reunification of the Korean nation. It is pleased at the results already achieved and we unreservedly support the idea of the admission of the two Koreas as Members of the United Nations, in the hope that that integration would not only make it possible to hear at last the voice of the Korean people, but, further, facilitate the effective rapprochement of those two States by leading to a relaxation of the tensions in that part of the world.
In the case of Cyprus, the Republic of Haiti, which has always recognized the virtues of dialog and working together to solve problems, believes that that country's situation is not irremediable. While reaffirming our full support for the independence, sovereignty, territorial integrity and unity of Cyprus, we appeal to the parties concerned to support the efforts of the Secretary-General to bring about a constructive dialog aiming at a just and lasting solution to the problem of Cyprus.
As for the conflict between Iran and Iraq, we remain greatly concerned by the enormous loss of human life, the squandering of tremendous economic resources and the threats to regional peace and security involved. In this connection, all parties in a position to exert any positive influence on the belligerents should pool their efforts to prevail upon them to end the hostilities.
Those and other confrontations, in addition to acts of terrorism, are only prolonging the sufferings of the peoples of the region. We reaffirm our solidarity with martyred Lebanon, the innocent victim of a situation that appears to be beyond its control.
In the same context, there is the question of Palestine, which remains at the core of the Middle East conflict. We reaffirm our support for Security Council resolution 242 (1967), which recognizes as an essential element for the establishment of a just and lasting peace in the Middle East the withdrawal of
Israel from the occupied territories and acknowledgment of the right of every State In the area to live in peace within secure and recognized boundaries. We also support the legitimate demands of the Palestinian people, which, like all other peoples in the world, is entitled to its homeland.
The picture would be incomplete were it confined solely to situations of armed confrontation without taking into account potential sources of tension or friction that could degenerate into conflict. As we know, the economic noose that is tightening around so many peoples is creating a flow of large numbers of emigrants to other shores and countries in search of a better life. Haiti has not escaped that situation.
We are well aware of the difficulties created by this flood of emigrants without resources and of the problems it can cause the host countries. We are determined to continue to take steps to stop it. However, we vigorously protest against their maltreatment, harsh exploitation of their labor and the utter contempt with which they are all too often treated wherever they happen to end up.
We appeal to the humanitarian sentiments of the peoples of the United Nations to respect the dignity of those starving castaways. Here, again, we should like to be able to count cm the experience and assistance of the competent agencies of the United Nations.
Alongside those focal points of tension and conflict that it is possible to localize geographically, there exists another form of violence, which strikes all parts of the planet just when it is the least expected and the victims of which can be women, children, the elderly and the ailing. The Republic of Haiti vigorously condemns that unrestrained and blind violence which constitutes international terrorism and we call upon the international community to co-operate in fighting it and eliminating the causes likely to engender it.
As we consider terrorism here, surely we should also consider the folly of the arms race. The world's arsenals are daily filling with terrifying weapons -chemical, biological and nuclear, as if conventional weapons were not enough. Mankind has imperceptibly become accustomed to the idea of an armed peace, of the balance of terror - there is even talk of invulnerable security - without realizing that the human race is being forced daily to live alongside means that are more than sufficient to wipe it off the face of the Earth.
Space as well seems to be scheduled to become a theater for that operation of extermination, for terror must henceforth affect the whole world. We urgently appeal to the super-Powers to renounce this nuclear madness and to heed the voice of reason in order to stop this side of the point of no return that they are approaching at dizzying speed.
We are gratified by the overtures recently made on both sides and we view with satisfaction and hope the manifestation of that willingness to talk which is undoubtedly the first step towards concerted action and solidarity. What is at stake is vital for humanity, for it is nothing less than the survival of us all.
We call upon the super-Powers, under the aegis of the Organization, to come up with a realistic plan for balanced disarmament in order to make peace possible.
The world.needs to devote all its resources - both human aid material - to solving the economic crisis which also is world wide. It affects all nations, the most highly developed as well as the least developed. But for the latter, its effects are devastating.
In a market which they do not control, the prices of the developing countries' exports have been steadily falling. At the same time, those of their imports have steadily increased. Despite a significant drop, the oil bill remains prohibitive for the developing countries that do not produce oil. The result of this situation can be seen in an increasing balance of trade deficit which alone is capable of upsetting the fragile economy of the least advanced countries.
If, with the sustained and non-inflationary growth recorded over the past four years in most of the industrialized coin tries, the risk of an aggravation of the crisis may seem to have been averted, the present situation none the less proves that it would be illusory to hope that the recovery in the North would alone be enough to create the fundamental conditions for accelerated development for the third world.
Despite the undoubted improvements that can be seen notably in the perceptible progress in world trade and the drop in interest rates and inflation rates, statistics clearly show that apart from certain rare successes, there has in fact been no serious reduction in the degree of the crisis affecting the developing nations. Moreover, real per capita income remains at a standstill or has dropped, as is the case on the African continent, where it remains on the average at its 1970 level. In regard to Latin America, a recent report put out by the Economic Commission for Latin America (ECLA) in April 1986 notes that the per capita gross domestic product in 1985 was no higher than in 1977.
At the same time, with an average of 3 per cent of gross domestic product devoted to annual interest payments on its external debt, the third world has gradually entered into a true vicious circle, against which the weak measures adopted so far have proved ineffective. In brief, the development of scores of countries throughout the world has slowed down for the past 10 years, as is stressed in the 1985 Report on World Development put out by the world Bank.
In this regard, the Haitian delegation must refer to the particularly alarming situation of the least developed countries which, because of their structural handicaps, remain the most vulnerable and are ultimately the most seriously affected by this state of affairs. The recent Substantial New Program of Action for the 1980s has, at the halfway stage, drawn up a report of bitter failure -two thirds of the least developed countries today have an income lower than that at the beginning of the decade. That program clearly demonstrated that if the international community did not urgently adopt the necessary measures to put the program fully into effect, that tendency towards decline in the economic situation of the least developed countries would become even worse and would have the most serious consequences for their people.
It is time to call into question the structures of inequality, the failures of the machinery of international solidarity and the lack of political will, sometimes verging on indifference, as the result of which such setbacks have become possible. This leads us to wander what the final record of the Third United Nations Development Decade will be if fundamental changes and the appropriate and essential transfers of resources capable of infusing the third world countries with a new growth dynamic are not rapidly effected.
In what measure will the international community be able to respond to these expectations? That is the crucial question we must answer in the conviction that any true solution lies in a new vision of interdependence, which would bring the developing countries into full association with the economic expansion and prosperity of the affluent countries and would in that regard promote a better balance at all levels of the North-South relationship.
Finally, we cannot fail to mention the growing ravages of the international drug trade, to which there should be a rapid and effective response. The Government of the Republic of Haiti, for its part, is taking the necessary measures to combat this problem and is ready to take an active part in any international action aimed at eradicating it.
These are all question which the United Nations is working tirelessly to solve and which would themselves alone justify an increase in its resources and the unreserved support of its Members.
Of course, the limitation of its means can result only in the limitation of its action. For us, the small countries that benefit most from the Organization's assistance programs, the budgetary constraints imposed upon it are a source of grave concern, even alarm. The United Nations makes up for so many deficiencies -those that come from us ourselves and those that come from outside - and its role as an agent of progress and international co-operation is so well known that there is no need for me to dwell on it.
In the final analysis, the Organization cannot respond effectively if we in the community of States lower the prestige of its organs by failures, by making excuses, by simply ignoring their recommendations and decisions, and by encroaching on their powers and competence, or if procedural subtleties or cleverness reduce the Organization's budget and thus its role in world affairs. None of us, large or small, stand to gain from that. Without a strong and effective United Nations, the situation in the world can only get worse. Let us rally round and revitalize the United Nations and restore to it the means to act so that it may realize its ideals of peace, justice, solidarity and progress.
That is the challenge we must all help it to meet. That is the wish of my delegation.

